UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 28, 2007 (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 1-9824 (Commission File Number) 52-2080478 (I.R.S. Employer Identification No.) 2100 Q Street Sacramento, CA 95816 (Address of principal executive offices, zip code) Registrant's telephone number, including area code: (916) 321-1846 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (l7 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (l7 CFR 240-14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (l7 CFR 240.13e-4(c)) Item 1.01 Entries Into a Material Definitive Agreement. On July 28, 2007, The McClatchy Company, a Delaware corporation ("McClatchy" or the "Company") entered into an agreement with Bank of America, N.A., as Administrative Agent, to amend the Credit Agreement dated June 27, 2006 (the "Credit Amendment") by and among McClatchy and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent and other lenders thereto (the "Amendment"). Pursuant to the Amendment, the covenant related to the consolidated total leverage ratio in the Credit Agreement was amended to increase the consolidated covenant for three quarters and subsequently return to prior covenant levels for the remaining applicable time periods for each range of consolidated total leverage ratios that must be maintained by the Company under the Credit Agreement. In addition, covenant related to the consolidated total interest coverage ratio in the Credit Agreement was amended to reduce the ratio through September 28, 2008 and return to prior covenant levels for the remaining time that the ratio must be maintained by the Company under the Credit Agreement. Except as provided in the Amendment and prior amendments, all other provisions of the Credit Agreement remain in full force and effect. The foregoing description of the Amendment does not purport to be complete is qualified in its entirety by reference to the Amendment, which is filed as Exhibit 10.1 to this Current Report on Form 8-K. Item9.01 Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description 10.1 Amendment No. 1 to Credit Agreement dated as of July28, 2007 by and between The McClatchy Company and Bank of America, N.A., as Administrative Agent. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. July 31, 2007 The McClatchy Company /s/ Patrick J. Talamantes Patrick J. Talamantes Vice President and Chief Financial Officer EXHIBIT INDEX ExhibitNo. Description 10.1 Amendment No. 2 to Credit Agreement dated as of July28, 2007 by and between The McClatchy Company and Bank of America, N.A., as Administrative Agent.
